Prepared 05-12-08

© 2008 Clark Consulting

 

This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.

 

In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.

 

 

 

 

IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE

 

It is critical that you consult with your legal and tax advisors to determine
the impact of Internal Revenue Code Section 409A to your particular situation.
On April 10, 2007 the Treasury Department issued final regulations implementing
the requirements of Section 409A which apply to nonqualified deferred
compensation arrangements. Documentary compliance with 409A is required by
December 31, 2008.

 

--------------------------------------------------------------------------------



THE NATIONAL BANK OF BLACKSBURG

Salary Continuation Agreement

 

 

SECOND AMENDMENT

TO

THE NATIONAL BANK OF BLACKSBURG

SALARY CONTINUATION AGREEMENT

DATED FEBRUARY 8, 2006

FOR

FRANK B. DENARDO

 

This Second Amendment is adopted this 12th day of June, 2008, by and between THE
NATIONAL BANK OF BLACKSBURG, a nationally-chartered commercial bank located in
Blacksburg, Virginia (the “Bank”), and FRANK B. DENARDO (the “Executive”).

 

The Bank and the Executive executed the Salary Continuation Agreement on
February 8, 2006 effective as of January 1, 2006 (the “Agreement”).

 

The undersigned hereby amend the Agreement for the purpose changing the Normal
Retirement Benefit. Therefore, the following change shall be made:

 

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1.1

Amount of Benefit. The annual benefit under this Section 2.1 is Seventy Two
Thousand Four Hundred Eighty-Eight Dollars ($72,488).

 

IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this
Second Amendment.

 

 

 

Executive:

 

The National Bank of Blacksburg:

 

 

 

 

/s/ F. BRAD DENARDO

 

By

/s/ JAMES G. RAKES

Frank B. Denardo

 

Title

Chairman, President & CEO

 

 

1

 

 